Exhibit (10)(k)

MARSHALL & ILSLEY CORPORATION

AMENDED AND RESTATED

EXECUTIVE DEFERRED COMPENSATION PLAN

as of August 16, 2007

ARTICLE I

Establishment of Plan and Purpose

1.01. Establishment of Plan. Marshall & Ilsley Corporation has established the
Marshall & Ilsley Executive Deferred Compensation Plan, effective as of
January 1, 1997 (the “Plan”).

1.02. Purpose of Plan. The Plan shall permit a select group of senior management
and highly compensated employees to enhance the security of themselves and their
beneficiaries following the termination of their employment with the Companies
(as defined herein) by deferring until that time a portion of the compensation
which may otherwise be payable to them at an earlier date (including the
deferral of stock option gains and receipt of restricted stock). By allowing key
management employees to participate in the Plan, the Company expects the Plan to
benefit it in attracting and retaining the most capable individuals to fill its
executive positions in the Companies.

The parties intend that the arrangements described herein be unfunded for
purposes of Title I in the Employee Retirement Income Security Act as amended
from time to time.

ARTICLE II

Definitions and Construction

As used herein, the following words shall have the following meanings:

2.01. Definitions.

(a) Accounts. The accounts maintained for each Participant pursuant to Article
V, below.

(b) Administrator. The person or persons selected pursuant to Article VIII below
to control and manage the operation and administration of the Plan.

(c) Affiliate. Any corporation or other entity which directly or indirectly
controls, is controlled by, or under common control with, the referenced entity.
Control means the ability to elect a majority of the Board of Directors of the
corporation or other entity, or if there is no Board of Directors, a majority of
the body which governs the entity.



--------------------------------------------------------------------------------

(d) Beneficiaries. Those persons designated by a Participant to receive benefits
hereunder or, failing such a designation, the spouse or, if none, the Estate of
a Participant.

(e) Change of Control. Change of Control shall have the same meaning as in the
Marshall & Ilsley Corporation 2006 Equity Incentive Plan.

(f) Committee. The Compensation and Human Resources Committee of the Board of
Directors of the Company.

(g) Common Stock. The authorized and issued or unissued $1.00 par value common
stock of the Company.

(h) Companies. Prior to the Separation Transaction, Marshall & Ilsley
Corporation and any subsidiary thereof. After the Separation Transaction, the
publicly-traded corporation with the name Marshall & Ilsley Corporation, and all
entities that are Affiliates thereof.

(i) Company. Prior to the Separation Transaction, Marshall & Ilsley Corporation,
a Wisconsin corporation, or a successor thereof. After the Separation
Transaction, the “Company” means the publicly-traded corporation with the name
Marshall & Ilsley Corporation.

(j) Company Contributions. The amount contributed or credited by the Company to
the account of the Participant pursuant to Section 4.05 hereof.

(k) Compensation. The total of the Participant’s base salary, commissions,
bonuses, and incentive pay which shall include amounts deferred by the
Participant under this Plan or any other employee benefit plan of the Company.
In all cases, Compensation shall include only compensation paid while an
employee is a Participant in the Plan. Compensation shall not include any
severance or salary continuation payments.

(l) Disability. Disability as defined in the Company’s Long-Term Disability
Income Plan.

(m) Employee. An employee of any one or more of the Companies.

(n) Employment. Employment with any one or more of the Companies.

(o) Fair Market Value. The closing sale price of the Common Stock on the New
York Stock Exchange as reported in the Midwest Edition of the Wall Street
Journal for the applicable date; provided that, if no sales of Common Stock were
made on said exchange on that date, “Fair Market Value” shall mean the closing
sale price of the Common Stock as reported for the next succeeding day on which
sales of Common Stock are made on said exchange, or, failing any such sales,
such other market price as the Committee may determine in conformity with
pertinent law and regulations of the Treasury Department.

 

2



--------------------------------------------------------------------------------

(p) Investment Election. The form filed by the Participant from time to time,
substantially in the form of Exhibit A hereto, which designates the
Participant’s investment choices.

(q) Metavante. After the Separation Transaction, the publicly-traded parent of
the group of companies that includes the Company’s former subsidiary, Metavante
Corporation.

(r) Net Shares. Net Shares means the difference between the number of shares of
Common Stock subject to a stock option for which an election has been made
pursuant to Section 4.02 hereof, and the number of shares of Common Stock
delivered, directly or by attestation, to satisfy the stock option exercise
price. The value of the Common Stock for purposes of determining the number of
Net Shares shall be Fair Market Value.

(s) Participants. Such senior management and highly compensated Employees whom
the Administrator has identified as eligible to defer Compensation hereunder and
who elect to participate by deferring Compensation.

(t) Plan. The Marshall & Ilsley Corporation Executive Deferred Compensation
Plan, as stated herein and as amended from time to time.

(u) Plan Year. The period beginning on January 1, 1997 and ending on
December 31, 1997, and each 12-month period ending on each subsequent
December 31.

(v) Restricted Shares. An award of stock under an Executive Stock Option and
Restricted Stock Plan of the Company, or any similar plan, which may contain
transferability or forfeiture provisions (including a requirement of future
services), all as set forth in an award agreement.

(w) Restricted Units. Units held in a Participant’s Account B which are received
upon surrender of Restricted Shares and have the same transferability or
forfeiture provisions (including the requirement of future services) as the
Restricted Shares surrendered in exchange therefor. Each Restricted Unit
represents one share of Common Stock.

(x) Retirement. As to each Participant, the termination of his employment on or
after attaining age 55, other than by reason of death or Disability, with at
least 10 years of Service.

(y) Separation Transaction. The transaction whereby Metavante and the Company
become separate publicly-traded companies.

(z) Service. As to each Participant, the period during which he has been
employed by one or more of the Companies, including such period of time that he
was employed by a predecessor in interest to one of the Companies.

(aa) Unforeseeable Emergency. An Unforeseeable Emergency is a severe financial
hardship to a Participant resulting from a sudden and unexpected illness or
accident of

 

3



--------------------------------------------------------------------------------

the Participant or of a dependent (as defined in Section 152(a) of the Internal
Revenue Code) of the Participant or loss of the Participant’s property due to
casualty or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.

2.02. Construction. The laws of the State of Wisconsin, as amended from time to
time, without giving effect to their conflict of laws provisions, shall govern
the construction and application of this Agreement. Words used in the masculine
gender shall include the feminine and words used in the singular shall include
the plural, as appropriate. The words “hereof,” “herein,” “hereunder” and other
similar compounds of the word “here” shall refer to the entire Agreement, not to
a particular section. All references to statutory sections shall include the
section so identified as amended from time to time or any other statute of
similar import. If any provisions of the Internal Revenue Code, Employee
Retirement Income Security Act or other statutes or regulations render any
provisions of this Plan unenforceable, such provision shall be of no force and
effect only to the minimum extent required by such law.

ARTICLE III

Eligibility

3.01. Conditions of Eligibility. The Administrator shall, from time to time,
specify the senior management and highly compensated Employees eligible to
participate herein. Eligibility to participate in the Plan for one Plan Year
does not guarantee eligibility for a subsequent Plan Year.

3.02. Commencement of Participation. An individual identified as eligible to
participate in the Plan for that Plan Year shall commence participation, by
either (a) electing a deferral of Compensation, (b) electing a deferral of Net
Shares, or (c) surrendering Restricted Shares for Restricted Units, on the
applicable form provided by the Administrator, in accordance with the procedures
established by this Plan and the Administrator.

3.03. Termination of Participation. An individual’s right to (a) defer
Compensation, (b) defer Net Shares (including exercise of the associated option)
or (c) surrender Restricted Shares for Restricted Units hereunder shall cease as
of the earlier of the (i) the termination of his Employment or (ii) failure of
the Administrator to designate him as an Employee eligible to participate
herein.

ARTICLE IV

Deferrals and Company Contributions

4.01. Amount and Manner of Deferral of Compensation. A Participant must sign and
return the Deferral Election, substantially in the form of Exhibit B hereto, to
the Company, no later than the date specified by the Company, indicating the
amount of the Participant’s salary or other Compensation for such Plan Year
which he elects to defer hereunder, which election shall become irrevocable
immediately upon commencement of such Plan Year. A Participant may

 

4



--------------------------------------------------------------------------------

defer (i) any portion not to exceed eighty percent (80%) of his base salary or
(ii) up to 100% of his incentive or (iii) both, provided, however, that (a) the
Participant may not defer less than $5,000 in a Plan Year and (b) the
Participant’s deferral election for a Plan Year shall relate to Compensation
earned by him during such Plan Year whether or not paid during that Plan Year.

If a Participant elects to defer a portion of his salary, the Company shall
reduce the Participant’s regular salary by an equal amount in each pay period
during the Plan Year of deferral. If a Participant elects to defer all or a
portion of his incentive, the Company shall reduce each such Compensation
payment by the percentage or dollar amount elected by the Participant.

4.02. Amount and Manner of Deferral of Net Shares. A Participant must sign and
return an Election to Defer Stock Option Gains, substantially in the form of
Exhibit C hereto, to the Company, no later than the date specified by the
Company, containing the information requested, which election shall become
irrevocable immediately upon return to the Company.

4.03. Amount and Manner of Deferral of Restricted Stock Units. A Participant
must return a Restricted Stock Unit Agreement, substantially in the form of
Exhibit D hereto, to the Company, no later than the date specified by the
Company, containing the information requested, which agreement shall become
irrevocable immediately upon return to the Company.

4.04. Cessation of Deferral. In the event of an Unforeseeable Emergency, a
Participant may request in writing that deferrals of Compensation elected by
that Participant hereunder cease for the then current Plan Year. Such
Unforeseeable Emergency must inflict hardship upon the Participant and must
arise from causes beyond the Participant’s control. The Administrator shall, in
its reasonable judgment, determine whether such an Unforeseeable Emergency
exists. Circumstances that will constitute an Unforeseeable Emergency shall
depend on the facts of each case, consistent with the provisions of Treasury
Regulation Section 1.457-2(h)(4) and (5). If the Administrator determines that
such an Unforeseeable Emergency exists, the deferrals of Compensation for such
Plan Year shall cease as to the Participant. If the Administrator determines
that no such emergency exists, the deferrals shall continue as originally
elected. If a Participant, consistent with this paragraph, ceases deferrals in a
Plan Year, the Participant may not resume deferrals of Compensation hereunder
(if otherwise eligible therefore) until the second Plan Year following the Plan
Year in which such cessation occurred.

4.05. Other Contributions. In the event that deferrals made by a Participant
pursuant to this Plan cause a reduction in the contributions by the Company for
the benefit of that Participant to any other qualified or nonqualified
retirement plan maintained by the Company, and such reduction is not contributed
or credited to any other nonqualified retirement plan, the Company shall credit
to the Participant’s account under this Plan an amount equal to such net
reductions in benefits. If, as a result of limitations contained in Sections
401(a)(17) and/or 415 of the Internal Revenue Code of 1986, as amended, or as a
result of amounts deferred under the Plan, the contributions made to the profit
sharing component of the retirement program of the Company on behalf of a person
eligible to participate in the Plan are reduced, the Company shall credit an
amount equal to such reduction to an account established for such person (the
“SERP Account”). The SERP Account shall be a separate bookkeeping account and
shall vest once the person has

 

5



--------------------------------------------------------------------------------

five years of vesting service as determined under the profit sharing component
of the retirement program of the Company, taking into account service prior to
the date hereof. Aside from the vesting requirement, the SERP Account shall be
treated for all purposes of the Plan in the same manner as other Accounts. In
addition, to the extent any amounts owing to a Participant under any incentive
compensation plan are in excess of amounts which would be deductible by the
Company under Section 162(m) of the Internal Revenue Code of 1986, as amended,
and the Committee requires that such excess amounts be deferred, such amounts
shall be credited to the Participant’s Account A, as provided below in
Section 5.01.

ARTICLE V

Accounts

5.01. Establishment of Accounts. Only for the purpose of measuring payments due
Participants hereunder, the Company shall maintain on behalf of each Participant
two Accounts: Account A and Account B. All amounts deferred pursuant to Sections
4.01 and 4.05 shall be credited to Account A, which shall be denominated in
cash. All amounts deferred pursuant to Sections 4.02 and 4.03 shall be credited
to Account B, which shall be denominated in shares of Common Stock.

5.02. Nature of Accounts. The Accounts hereunder and assets, if any, acquired by
the Company to measure a Participant’s benefits hereunder, shall not constitute
or be treated for any reason as a trust for, property of or a security interest
for the benefit of, a Participant, his Beneficiaries or any other person.
Participant and the Company acknowledge that the Plan constitutes a promise by
the Company to pay benefits to the Participants or their Beneficiaries, that
Participants’ rights hereunder (by electing to defer Compensation, Net Shares or
Restricted Units hereunder) are limited to those of general unsecured creditors
of the Company and that the establishment of the Plan, acquisition of assets to
measure Participant’s benefits hereunder or deferral of all or any portion of a
Participants’ Compensation, Net Shares or Restricted Units hereunder does not
prevent any property of the Company from being subject to the right of all the
Company’s creditors. The Company shall contribute all contributions hereunder to
a trust created by the Company which will conform in all material respects to
the terms of the Internal Revenue Service’s model trust, as described in Revenue
Procedure 92-64.

5.03. Maintenance of Account A.

a. Accounts shall be reconciled on a quarterly basis. The Company shall increase
the Account A of each Participant by (i) the amount, if any, of his Compensation
deferred during any calendar quarter, (ii) the amount, if any, contributed by
the Company pursuant to Section 4.05 hereof and (iii) any income or gains
resulting as if the Account A, computed in accordance with subsection b, below,
were invested pursuant to the timely-filed Investment Election in effect for
such quarter and decrease each Participant’s Account A by (iv) any withdrawals
or distributions from the Account A during any calendar quarter and (v) any
losses resulting as if the Account A, computed in accordance with subsection b,
below, were invested pursuant to the timely-filed Investment Election in effect
for such calendar quarter.

 

6



--------------------------------------------------------------------------------

b. For purposes of computing the investment return on the Account A for any
quarter, the principal balance as of the first day of the relevant quarter shall
equal the balance as of the end of the preceding quarter, increased by 50% of
the Participant’s and the Company’s contributions, if any, made to the Account A
during the quarter pursuant to Sections 4.01 and 4.05 hereof, and decreased by
any distributions made to the Participant or his Beneficiaries during the
quarter.

5.04. Maintenance of Account B.

a. Accounts shall be reconciled on a quarterly basis. The Company shall increase
the Account B of each Participant by (i) the amount, if any, of the Net Shares
deferred upon the exercise of a nonstatutory stock option by the Participant,
(ii) the amount, if any, of the Restricted Units deferred by the Participant
(Net Shares and Restricted Units being hereafter referred to as “Credited
Shares”), and (iii) to the extent Credited Shares are held on the record date
for any dividend, a number of additional Credited Shares resulting from the
reinvestment of dividends on a common investment date, which will typically be
any of the first five business days after the payment of the dividend,
determined in the sole discretion of an independent brokerage agent. The Company
shall decrease each Participant’s Account B by (iv) any withdrawals or
distributions from the Account B during any calendar quarter and (v) any
Restricted Units which fail to vest because the Participant forfeits the
Restricted Units. Consistent with the treatment of Restricted Stock, any
dividends credited as regards Restricted Units shall not be forfeited, even if
the Participant later forfeits the Restricted Units.

b. In the event of any distribution with respect to Common Stock other than a
cash dividend, such as a stock split, stock dividend or similar transaction,
each Participant’s Account B shall be credited with a number of additional
shares or other consideration as determined by the Committee in its sole
discretion. Account B will be denominated in whole and fractional shares. In
clarification of the foregoing, upon the occurrence of the Separation
Transaction, a Participant’s Account B will hold both Common Stock and common
stock of Metavante (hereafter, “Metavante Stock”) determined as if the
Participant were a shareholder of the Company for the number of shares in his
Account B (including Restricted Units) immediately prior to the Separation
Transaction.

c. In the event of a Change in Control, a Participant’s Account B shall be
credited with the same amount and type of consideration which a shareholder of
the Company would have received holding the same number of shares of Common
Stock as are held in the Participant’s Account B at the time of the payment of
the consideration. If there is a shareholder election as to the type of
consideration received in a Change in Control, a Participant’s Account B will be
credited with consideration assuming that the Participant elected the maximum
amount of stock which is available to electing shareholders, adjusted for any
proration required because of over-subscription.

5.05. Investment Elections for Account A.

a. A Participant may file an Investment Election setting forth his investment
preferences used to value his Account A. The initial investment options
available to Participants

 

7



--------------------------------------------------------------------------------

are (i) the Moody’s A Long-Term Corporate Bond Rate (the “fixed rate investment
option”) adjusted annually to equal the average yield for the month of September
of the previous year and (ii) the total return of the Standard & Poor’s 500
Index for the applicable quarter. All investment elections must be in increments
of 10%. If a Participant does not file an Investment Election, the Account shall
be deemed to be invested in the fixed rate investment option. The Participant
may change his investment preferences as of January 1 or July 1 in any Plan Year
by delivering to the Company a new Investment Election at least 15 days prior to
such effective date.

b. A Participant’s Account A shall reflect only the performance of such
investment indices and the Participant shall have no property right or security
interest in the actual investment performance of any assets invested by the
Company to provide for the payment of benefits under this Plan.

c. Upon a Change of Control, the Company, the Administrator or any successor
thereto, may not change the investment choices available to Participants
hereunder without the consent of a majority of the holders of Account balances
under the Plan.

5.06 Investment Elections for Account B after the Separation Transaction.

a. After the Separation Transaction, the Account B of a Participant will be
credited with both Common Stock and Metavante Stock. The Participant may
constructively sell any or all vested shares of Metavante Stock (but not
Restricted Units of Metavante Stock) as of January 1 or July 1 of any Plan Year
by delivering to the Company a new Investment Election at least 15 days prior to
such effective date setting forth the number of shares to be sold. The indicated
shares will be deemed sold on the first date, immediately following January 1 or
July 1, when Employees could purchase Common Stock (a “window period”). The
deemed proceeds from such sale of shares of Metavante Stock will be reinvested
in Common Stock on such date, which shares of Common Stock will then be credited
to Account B. The proceeds from the deemed sale of Metavante Stock and the
proceeds available for the deemed purchase of shares of Common Stock will be
reduced by the transaction costs that are incurred if shares of Metavante Stock
are actually sold and shares of Common Stock actually purchased by the
Marshall & Ilsley Corporation Amended And Restated Deferred Compensation Trust
III. A Participant cannot make a deemed sale of Restricted Units of Metavante
Stock until the shares vest in accordance with the terms of the applicable
award. If a Participant would be required to buy or sell shares of Metavante
Stock in a window period if the Participant held the stock directly and if the
Participant elects a deemed sale of shares of Metavante Stock, such deemed sale
of Metavante Stock and purchase of Common Stock will occur on the first date,
immediately following January 1 or July 1, when both the Company and Metavante
have window periods.

b. A Participant’s Account B shall reflect only the performance of Common Stock
and Metavante Stock, if any is held in such Account B, and the Participant shall
have no property right or security interest in actual shares of Common Stock or
Metavante Stock held by the Company to provide for the payment of benefits under
this Plan.

5.07. Change of Accounts. Once amounts have been allocated to Account A or
Account B, these amounts must remain in Account A or B until such amounts are
distributed to

 

8



--------------------------------------------------------------------------------

the Participant pursuant to Article VII hereof. Upon a Change of Control, the
Company, the Administrator, or any successor thereto, may not change the
investment choices available to Participants hereunder without the consent of a
majority of the holders of Account balances under the Plan.

ARTICLE VI

Vesting

Subject to the rights of the Company’s creditors as set forth in Section 5.01
above, the Account of a Participant, including all earnings accrued thereto,
shall at all times be fully vested. Notwithstanding the foregoing, Restricted
Units will not become vested until all forfeiture provisions (including the
requirement of future services) have been met. If such forfeiture provisions are
not met, the Restricted Units shall be forfeited and shall be subtracted from
the applicable Account.

ARTICLE VII

Distributions

7.01. For Reasons Other Than Death. In the event that the value of a
Participant’s Accounts exceeds $25,000 in total as of the quarter-end preceding
his termination of employment, the Company shall pay an amount equal to the
balance of a Participant’s Accounts to him in accordance with his choice on the
form of Payment Election, substantially in the form attached hereto as Exhibit
E. A Participant may make a separate Payment Election for Account A and Account
B. Distributions from Account A shall be in cash and distributions from
Account B shall be in Common Stock.

If a Participant’s employment terminates on or after age 55, other than because
of death or Disability, and he has completed at least ten years of Service, he
may elect to have his Account balance distributed in accordance with one or more
of the following methods, in accordance with the provisions and limitations
contained in the Form of Payment Election, as amended from time to time.

 

  (a) In a lump sum on or before February 15 of the year after the Participant’s
employment terminates.

 

  (b) In monthly installments, starting on January 1st of the year after the
Participant’s employment terminates, over 5 years using the declining balance
method, computed annually.

 

  (c) In monthly installments, starting on January 1st of the year after the
Participant’s employment terminates, over 10 years using the declining balance
method, computed annually.

 

9



--------------------------------------------------------------------------------

  (d) In monthly installments, starting on January 1st of the year after the
Participant’s employment terminates, over 15 years using the declining balance
method, computed annually.

 

  (e) In monthly installments, starting on January 1st of the sixth year after
the Participant’s employment terminates, over 5 years using the declining
balance method, computed annually.

 

  (f) In monthly installments, starting on January 1st of the sixth year after
the Participant’s employment terminates, over 10 years using the declining
balance method, computed annually.

Notwithstanding the foregoing provisions of this Section 7.01, if the
Participant’s employment terminates (i) prior to age 55, (ii) on or after age 55
because of death or Disability, or (iii) on or after age 55 with less than ten
years of Service, and he has elected pay-out pursuant to one of the monthly
installment options above, his Account balance will be paid in monthly
installments, starting on January 1st of the year after his employment
terminates, over 5 years, regardless of his election. In addition,
notwithstanding the foregoing, Common Stock from Account B will be paid out on
an annual basis starting on February 15 in the year after the Participant’s
employment terminates. Finally, a Participant’s election to have his Account
paid out using more than one method will be respected, except that any monthly
installment election will be limited to the five-year period set forth in the
first sentence of this paragraph.

A Participant may change his Form of Payment Election at any time, however the
change will only be effective if filed at least one year prior to his
termination of Employment, except in the case of the initial election under the
Plan. Notwithstanding any other provision of this Section 7.01 and any election
previously made by the Participant, in the event that the value of the Accounts
of the Participant is less than $25,000 as of the quarter-end preceding the
termination of Employment, any distribution to a Participant shall be in the
form of a lump sum on or before February 15 of the year after the Participant’s
employment terminates. If a Participant does not timely file a Form of Payment
Election, he will be deemed to have elected payment in a lump sum. If a
Participant files only one Form of Payment Election, it will be deemed to cover
both Account A and Account B, unless the Participant otherwise designates.

7.02. Upon Death.

a. Upon a Participant’s death, any balance remaining in his Accounts shall be
paid by the Company in accordance with his Form(s) of Payment Election except
that such payments shall be made to the Beneficiary or Beneficiaries specified
by the Participant or, if none, to his surviving spouse or, if none, to his
Estate. Each Participant may designate a Beneficiary or Beneficiaries to receive
the unpaid balance of his Accounts upon his death and may revoke or modify such
designation at any time and from time to time by submitting to the Administrator
a Beneficiary Designation substantially in the form attached hereto as Exhibit
D.

 

10



--------------------------------------------------------------------------------

b. If a Participant’s death occurs prior to the payment of any amounts to him
hereunder, other than payments for emergencies, the Participant’s Beneficiaries
shall receive payments in accordance with Section 7.01 hereof.

c. If a Participant designates multiple Beneficiaries as either primary or
contingent Beneficiaries, and one of the Beneficiaries has predeceased the
Participant, the deceased Beneficiary’s share shall go to the Beneficiary’s
Estate. For example, if a Participant designates his spouse as the sole primary
beneficiary and his three children as equal contingent beneficiaries, and if the
spouse and one child predecease the Participant, the two children would each get
one-third of the distributions from the Accounts and the predeceased child’s
one-third share would go to his Estate. The spouse’s Estate would be entitled to
nothing.

d. If a Beneficiary survives a Participant but dies prior to receipt of the
entire amount in the Accounts due him, the Company shall make payments to the
Estate of the Beneficiary in accordance with the Form of Payment Election. For
example, if the Participant’s spouse is his primary Beneficiary and his three
children are his contingent Beneficiaries, and if the spouse survives the
Participant such that she is receiving distributions pursuant to the terms of
this Plan, but dies prior to the receipt of all distributions to which she is
entitled, any remaining distributions shall be paid to the spouse’s Estate and
not to the contingent beneficiaries.

7.03. Emergencies. In the event of an Unforeseeable Emergency either before or
after the commencement of payments hereunder, a Participant or Beneficiary may
request in writing that all or any portion of the benefits due him under Account
A hereunder be paid prior to the normal time for payment of such amount. The
Administrator shall, in its reasonable judgment, determine whether the applicant
could not address the emergency through reimbursement or compensation by
insurance or otherwise, by liquidation of other assets (provided such
liquidation, in itself, would not create a financial hardship) or by ceasing
deferrals hereunder. Only if the Administrator determines that such an
Unforeseeable Emergency exists, the Company shall pay to the Participant or
Beneficiary, as the case may be, an amount equal to the lesser of (a) the amount
requested or (b) the amount reasonably necessary to alleviate the hardship. The
Administrator shall use its reasonable discretion to determine when the payments
shall be made and shall immediately reduce the balance in the recipient’s
Account [A] by the amount of such payment.

7.04. Upon a Change in Control. The Administrator may allow Participants to make
a separate distribution election for Account A and/or Account B in the event of
a Change of Control under certain circumstances, provided, that, the period over
which distributions may be made shall in no event be longer than that applicable
to the Participant under Section 7.01. A Participant may change his payment
election at any time, however the change will only be effective if filed at
least one year prior to the Change in Control, except in the case of a Change in
Control which occurs prior to December 31, 2004, in which event any election
filed by December 31, 2003 will be effective. Notwithstanding any other
provision of this Section 7.04 and any election previously made by the
Participant, in the event that the value of the Accounts of the Participant is
less than $25,000 as of the quarter-end preceding the Change in Control, any
distribution to a Participant shall be in the form of a lump sum on or before
February 15 of the

 

11



--------------------------------------------------------------------------------

year after the Change in Control. If a Participant does not timely file a
separate payment election in the event of a Change in Control, he will be deemed
to have elected the same distribution schedule as the timely filed Form of
Payment Election for Account A. If no such election has been timely filed, then
he will be deemed to have elected payment in a lump sum.

ARTICLE VIII

Administration of the Plan

8.01. Appointment of Separate Administrator. The Committee shall, in writing,
appoint a separate Administrator. Any person including, but not limited to, an
Employee, shall be eligible to serve as Administrator. Two or more persons may
form a committee to serve as Administrator. Persons serving as Administrator may
resign by written notice to the Committee and the Committee may appoint or
remove such persons. An Administrator consisting of more than one person shall
act by a majority of its members at the time in office. An Administrator
consisting of more than one person may authorize any one or more of its members
to execute any document or documents on behalf of the Administrator, in which
event the Administrator shall notify the Committee of the member or members so
designated. The Committee shall accept and rely upon any document executed by
such member or members as written revocation of such designation. No person
serving as Administrator shall vote or decide upon any matter relating solely to
himself or solely to any of his rights or benefits pursuant to the Plan.

8.02. Powers and Duties. The Administrator shall administer the Plan in
accordance with its terms. The Administrator shall have full and complete
authority and control with respect to Plan operations and administration unless
the Administrator allocates and delegates such authority or control pursuant to
the procedures stated in subsection b. or c. below. Any decisions of the
Administrator or its delegate shall be final and binding upon all persons
dealing with the Plan or claiming any benefit under the Plan. The Administrator
shall have all powers which are necessary to manage and control Plan operations
and administration including, but not limited to, the following:

 

  a. To employ such accountants, counsel or other persons as it deems necessary
or desirable in connection with Plan administration. The Company shall bear the
costs of such services and other administrative expenses.

 

  b. To designate in writing persons other than the Administrator to perform any
of its powers and duties hereunder.

 

  c. The discretionary authority to construe and interpret the Plan, including
the power to construe disputed provisions.

 

  d. To resolve all questions arising in the administration, interpretation and
application of the Plan including, but not limited to, questions as to the
eligibility or the right of any person to a benefit.

 

12



--------------------------------------------------------------------------------

  e. To adopt such rules, regulations, forms and procedures from time to time as
it deems advisable and appropriate in the proper administration of the Plan.

 

  f. To prescribe procedures to be followed by any person in applying for
distributions pursuant to the Plan and to designate the forms or documents,
evidence and such other information as the Administrator may reasonably deem
necessary, desirable or convenient to support an application for such
distribution.

8.03. Records and Notices. The Administrator shall maintain all books of
accounts, records and other data as may be necessary for proper plan
administration.

8.04. Compensation and Expenses. The expenses incurred by the Administrator in
the proper administration of the Plan shall be paid by the Company. An
Administrator who is an Employee shall not receive any additional fee or
compensation for services rendered as an Administrator.

8.05. Limitation of Authority. The Administrator shall not add to, subtract from
or modify any of the terms of the Plan, change or add to any benefits prescribed
by the Plan, or waive or fail to apply any Plan requirement for benefit
eligibility.

8.06 Claims Procedures. A Participant shall be entitled to make a request for
any benefits to which the Participant believes he or she may be entitled. Any
such request must be made in writing, and it should be made to the Company.

A request for benefits will be considered a claim, and it will be subject to a
full and fair review. If a Participant’s claim is wholly or partially denied,
the Company shall furnish the Participant or the Participant’s beneficiary (the
“Claimant”) or the Claimant’s authorized representative with a written or
electronic notice of the denial within a reasonable period of time (generally,
90 days after the Company receives the claim or 180 days, if the Company
determines that special circumstances require an extension of time for
processing the claim and furnishes written notice of the extension to the
Claimant or the Claimant’s authorized representative before the initial 90-day
period ends), which sets forth, in an understandable manner, the following
information:

 

  a. The specific reason(s) for the denial of the claim;

 

  b. Reference to the specific provisions of the Plan on which the denial is
based;

 

  c. A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why that material or
information is necessary; and

 

  d. A description of the review procedures and the time limits applicable to
those procedures, including a statement of the Claimant’s right to bring a civil
action under ERISA Section 502(a) following a denial on review.

 

13



--------------------------------------------------------------------------------

The Company’s written extension notice must indicate the special circumstances
requiring an extension of time for processing the claim and the date by which
the Company expects to render its decision on the claim.

The Claimant or the Claimant’s authorized representative may appeal the
Company’s decision denying the claim within 60 days after the Claimant or the
Claimant’s authorized representative receives the notice denying the claim. The
Claimant or the Claimant’s authorized representative may submit to the Company
written comments, documents, records and other information relating to the
claim. The Claimant or the Claimant’s authorized representative shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claim. The
Company’s review of the claim and of its denial of the claim shall take into
account all comments, documents, records and other information submitted by the
Claimant or the Claimant’s authorized representative relating to the claim,
without regard to whether these materials were submitted or considered during
the initial decision on the claim.

The Company’s decision on the appeal of a denied claim shall be made within a
reasonable period of time (generally 60 days after the Company receives the
claim or 120 days if the Company determines that special circumstances require
an extension of time for processing the claim and furnishes written notice of
the extension to the Claimant or the Claimant’s authorized representative before
the initial 60-day period ends indicating the special circumstances requiring
extension of time and the date by which the Company expects to render its
decision on the claim). The Company will furnish the Claimant or the Claimant’s
authorized representative with written or electronic notice of its decision on
appeal. In the case of a decision on appeal upholding the Company’s initial
denial of the claim, the Company’s notice of its decision on appeal shall
set forth, in an understandable manner, the following information:

 

  a. The specific reason(s) for the decision on appeal;

 

  b. Reference to the specific provisions in the Plan on which the decision on
appeal is based;

 

  c. A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits; and

 

  d. A statement describing any voluntary appeal procedures (including voluntary
arbitration or any other form of dispute resolution) offered and the Claimant’s
right to obtain information sufficient to make an informed judgment about
whether to submit a benefit dispute to the voluntary level of appeal, and a
statement of the Claimant’s right to bring an action under ERISA Section 502(a).

 

14



--------------------------------------------------------------------------------

ARTICLE IX

General Provisions

9.01. Assignment and Rights of Participant. No Participant or Beneficiary may
sell, assign, transfer encumber or otherwise dispose of the right to receive
payments hereunder. A Participant’s rights to benefit payments under the Plan
are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of a
Participant or a Beneficiary. No Participant or any other person shall have any
interest in any fund or in any specific asset or assets of the Company by reason
of any amounts credited to any Account hereunder, nor any right to exercise any
of the rights or privileges of a stockholder with respect to any securities
hypothetically credited to a Participant’s Account B under the Plan, nor any
right to receive any distributions under the Plan except as and to the extent
expressly provided in the Plan.

9.02. Employment Not Guaranteed by Plan. The establishment of this Plan and the
designation of an Employee as a Participant, shall not give any Participant the
right to continued Employment or limit the right of the Company to dismiss or
impose penalties upon the Participant or modify the terms of Employment of any
Participant.

9.03. Termination and Amendment. The Company may at any time terminate, suspend,
alter or amend this Plan and no Participant or any other person shall have any
right, title, interest or claim against the Company, its directors, officers or
employees for any amounts, except that (i) the Participant shall be fully vested
in his Account hereunder as of the date on which the Plan is terminated or
suspended, except as to any unvested Restricted Units, (ii) no amendment shall
eliminate the crediting of an investment return on an Account A prior to the
complete distribution thereof or provide for a distribution method which
accelerates the timing of distributions hereunder without the consent of a
Participant and (iii) subsequent to a Change of Control, unless a majority of
the holders of Account balances agree to the contrary, the Company or the
Administrator may not alter (a) the choice of investments in the Investment
Election as in effect immediately before the Change of Control and (b) the
payout options contained in the Form of Payment Election as in effect
immediately before the Change of Control.

9.04. Notice. Any and all notices, designations or reports provided for herein
shall be in writing and delivered personally or by certified mail, return
receipt requested, addressed, in the case of the Company to the Corporate
Secretary at 770 North Water Street, Milwaukee, Wisconsin 53202 and, in the case
of a Participant or Beneficiary, to his home address as shown on the records of
the Company. The addresses referenced herein may be changed by a notice
delivered in accordance with the requirement of this Section 9.04.

9.05. Limitation on Liability. In no event shall the Company, Administrator or
any employee, officer or director of the Company incur any liability for any act
or failure to act unless such act or failure to act constitutes a lack of good
faith, willful misconduct or gross negligence with respect to the Plan or the
trust established in connection with the Plan.

9.06. Indemnification. The Company shall indemnify the Administrator and any
employee, officer or director of the Company against all liabilities arising by
reason of any act or failure to act unless such act or failure to act is due to
such person’s own gross negligence or willful misconduct or lack of good faith
in the performance of his duties to the Plan or the trust

 

15



--------------------------------------------------------------------------------

established pursuant to the Plan. Such indemnification shall include, but not be
limited to, expenses reasonably incurred in the defense of any claim, including
reasonable attorney and legal fees, and amounts paid in any settlement or
compromise; provided, however, that indemnification shall not occur to the
extent that it is not permitted by applicable law. Indemnification shall not be
deemed the exclusive remedy of any person entitled to indemnification pursuant
to this section. The indemnification provided hereunder shall continue as to a
person who has ceased acting as a director, officer, member, agent or employee
of the Administrator or as an officer, director or employee of the Company and
such person’s rights shall inure to the benefit of his heirs and
representatives.

9.07. Headings. All articles and section headings in this Plan are intended
merely for convenience and shall in no way be deemed to modify or supplement the
actual terms and provisions stated thereunder.

9.08. Severability. Any provision of this Plan prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof. The illegal or invalid provisions shall be fully
severable and this Plan shall be construed and enforced as if the illegal or
invalid provisions had never been inserted in this Plan.

 

16